Exhibit 10.2

LaBRANCHE & CO INC.

2010 SENIOR EXECUTIVE BONUS PLAN

(As adopted March 19, 2010)

Article 1. Establishment & Purpose

1.1 Establishment. LaBranche & Co Inc., a Delaware corporation (“LaBranche” and
in combination with its subsidiaries, the “Company”), hereby establishes the
2010 Senior Executive Bonus Plan (the “Plan”) as set forth herein.

1.2 Purpose of Plan. The purpose of this Plan is to motivate and reward
employees of the Company by providing for annual incentive bonuses if
pre-established annual performance goals are achieved. The Plan is also intended
to qualify as a performance-based compensation plan under Section 162(m) of the
Internal Revenue Code of 1986, as amended (the “Code”).

Article 2. Administration

The Plan shall be administered by a compensation committee (the “Committee”)
comprised exclusively of members of the board of directors of LaBranche (the
“Board”) who are “outside directors” within the meaning of Code Section 162(m)
and Treasury Regulation § 1.162-27(c)(4). The Committee shall have the
authority, subject to the provisions herein, (a) to select the employees to
participate in the Plan; (b) to establish and administer the Performance Goals
(as defined herein) and the bonus opportunities applicable to each participant
and certify whether the goals have been attained; (c) to construe and interpret
the Plan and any agreement or instrument entered into under or in connection
with the Plan; and (d) to make all other determinations that may be necessary or
advisable for the administration of the Plan. Any determination by the Committee
pursuant to the Plan shall be final and binding upon the participants, the
Company, and all other interested individuals.

Article 3. Eligibility

Eligibility shall be limited to employees of the Company who may be a “covered
employee” within the meaning of Code Section 162(m)(4) and Treasury Regulation
§ 1.162-27(c)(2) and such other employees, as determined by the Committee in its
discretion. The Committee, in its discretion, shall designate in writing those
eligible employees of the Company who shall participate in the Plan (each, a
“Covered Employee”) for any fiscal year or other accounting period selected by
the Committee no later than the applicable deadline (the “Determination Date”)
for the establishment of Performance Goals permitting the compensation payable
to each such Covered Employee for such fiscal year or period to qualify as
“qualified performance-based compensation” under Treasury Regulation
§ 1.162-27(e). Designation as a Covered Employee shall be conclusive for the
fiscal year or period to which the designation applies whether or not such
employee is deemed a “covered employee” (within the meaning of Code
Section 162(m)) at the end of such period. Designation as a Covered Employee for
any fiscal year or period shall not entitle an employee to participate in the
Plan for any other fiscal year or period.



--------------------------------------------------------------------------------

Article 4. Performance Goals

4.1 Establishment of Performance Goals. A Covered Employee’s bonus shall be
determined based on the attainment of written performance goals (the
“Performance Goals”) established by the Committee as of the beginning of each of
the Company’s fiscal years or other accounting periods selected by the Committee
(“Performance Periods”). The Performance Goals shall be established (a) while
the outcome for the Performance Period is substantially uncertain and (b) no
later than ninety (90) days after the commencement of the Performance Period to
which the Performance Goal relates (or, if the Performance Period is less than
one (1) year, no later than the number of days which is equal to twenty-five
percent (25%) of such Performance Period). The Performance Goals need not be the
same for all Covered Employees.

4.2 Performance Measures. Performance Goals shall be based on any of the
following business criteria, either alone or in any combination, on either a
consolidated or business unit or divisional level, as the Committee may
determine: (a) sales or revenue; (b) earnings per share; (c) measurable
achievement in quality, operation and compliance initiatives; (d) objectively
determinable measure of non-financial operating and management performance
objectives; (e) net earnings (either before or after interest, taxes,
depreciation and amortization); (f) economic value-added (as determined by the
Committee); (g) net income (either before or after taxes); (h) operating
earnings; (i) cash flow (including, but not limited to, operating cash flow and
free cash flow); (j) cash flow return on capital; (k) return on net assets;
(l) return on stockholders’ equity; (m) return on assets; (n) return on capital;
(o) stockholder returns, dividends and/or other distributions; (p) return on
sales; (q) gross or net profit margin; (r) productivity; (s) expenses;
(t) margins; (u) operating efficiency; (v) customer satisfaction; (w) working
capital; (x) debt; (y) debt reduction; (z) price per share of stock; (aa) market
share; (bb) completion of acquisitions; (cc) business expansion; (dd) product
diversification; (ee) new or expanded market penetration and (ff) book value.
The foregoing criteria shall have any reasonable definitions that the Committee
may specify, which may include or exclude any or all of the following items, as
the Committee may specify: (pp) extraordinary, unusual or non-recurring items;
(qq) effects of changes in tax law, accounting principles or other such laws or
provisions affecting reported results; (rr) effects of currency fluctuations;
(ss) effects of financing activities (e.g., effect on earnings per share of
issuing convertible debt securities); (tt) expenses for restructuring,
productivity initiatives or new business initiatives; (uu) impairment of
tangible or intangible assets; (vv) litigation or claim judgments or
settlements; (ww) non-operating items; (xx) acquisition expenses; (yy)
discontinued operations; and (zz) effects of assets sales or divestitures. Any
such business criterion or combination of such criteria may apply to the Covered
Employee’s bonus opportunity in its entirety or to any designed portion or
portions of the bonus opportunity, as the Committee may specify.

Article 5. Bonus Opportunity

No later than the Determination Date for each Performance Period, the Committee
shall establish, in writing, the method for computing the amount of compensation
that will be payable under the Plan to each Covered Employee if the Performance
Goals established by the Committee for such Performance Period are attained in
whole or in part. Such method shall be stated in terms of an objective formula
that precludes discretion to increase the amount of the bonus that would
otherwise be payable hereunder. The method need not be the same for all Covered
Employees. Notwithstanding anything to the contrary contained herein, the
Committee may exercise negative discretion (within the meaning of Treasury
Regulation § 1.162-27(e)(2)(iii)(A)) with respect to any bonus payable hereunder
to reduce any amount that would otherwise be payable hereunder.

 

2



--------------------------------------------------------------------------------

Article 6. Maximum Bonus

The maximum amount of compensation that may be paid under the Plan to any
Covered Employee for any fiscal year shall be $10,000,000.

Article 7. Certification of Performance Goals and Payment of Bonus

7.1 Certification by Committee. As soon as practicable after the close of the
Performance Period and prior to the payment of any bonus, the Committee shall
review the Company’s performance and certify in writing the extent to which the
applicable Performance Goals have been achieved.

7.2 Payment of Bonus After Certification. Each bonus, to the extent earned,
shall be paid in a single lump sum cash payment, less applicable withholding
taxes, as soon as practicable following the Committee’s certification described
in the preceding sentence. Payments under this Plan are intended to qualify as
short-term deferrals under Code Section 409A and shall be made no later than the
date two and one-half (2 1/2) months following the close of the fiscal year in
which such bonus was earned; provided, however, that any payment that is delayed
due to an event described in Treasury Regulation § 1.409A-1(b)(4)(ii), shall be
paid as soon as practicable. Except as otherwise determined by the Committee, in
its sole discretion, a Covered Employee shall not be entitled to payment of a
bonus otherwise earned under the Plan if such Covered Employee is not employed
by the Company on the payment date for such bonus.

Article 8. Funding

The Plan shall be unfunded. The Company shall not be required to segregate any
assets to ensure payment of any bonus under the Plan.

Article 9. Amendment and Termination

The Company may amend or terminate the Plan at any time; provided, however, that
no amendment shall cause any performance-based bonus payable under the Plan not
to qualify under Code Section 162(m).

Article 10. Stockholder Approval

Payment of any bonus under this Plan shall be contingent upon approval of this
Plan by a majority of the stockholders of LaBranche, including the applicable
Performance Goals relating thereto. Unless and until such stockholder approval
is obtained, no bonus shall be paid pursuant to this Plan. To the extent
necessary for purposes of Code Section 162(m), this Plan shall be resubmitted to
stockholders for their reapproval with respect to bonuses payable for the
taxable years of LaBranche commencing on or after the fifth (5th) anniversary of
the initial stockholder approval, or at such earlier time required by Code
Section 162(m).

 

3



--------------------------------------------------------------------------------

Article 11. Effective Date

The Plan shall be effective on the date that it is adopted by the Board,
contingent on approval of the Plan by LaBranche’s shareholders as set forth in
Article 10 above.

Article 12. Interpretation and Construction

Any provision of this Plan to the contrary notwithstanding, (a) bonuses under
this Plan are intended to qualify as “qualified performance-based compensation”
under Treasury Regulation § 1.162-27(e) and (b) any provision of the Plan that
would prevent any bonus under the Plan from so qualifying shall be administered,
interpreted and construed to carry out such intention and any provision that
cannot be so administered, interpreted and construed shall be disregarded. No
provision of the Plan, nor the selection of any Covered Employee to participate
in the Plan, shall constitute an employment agreement or affect the duration of
any Covered Employee’s employment, which shall remain “employment at will”
unless an employment agreement between the Company and the Covered Employee
provides otherwise. All references in the Plan to sections of the Code or to
Treasury Regulations shall be interpreted to include any amendment or successor
provisions thereto.

Article 13. Governing Law

The terms of this Plan shall be governed by the laws of the State of Delaware
without giving effect to the conflict of law principles thereof.

*        *        *

This Plan was duly adopted and approved by the Board of Directors of LaBranche
by resolution at a meeting held on the 19th day of March, 2010.

 

  

 

4